Citation Nr: 0638137	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for PTSD.  In February 
2006, the Board denied the veteran's claim of service 
connection for PTSD.  In a separate decision of this date, 
the Board vacated its February 2006 decision.  It is 
acknowledged that the veteran filed a motion for 
reconsideration of the February 2006 Board decision; however, 
such motion is now moot as that decision has been vacated.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2006, the veteran submitted treatment records from 
the Dallas VA Medical Center (VAMC) showing that he has been 
diagnosed as having PTSD, and that he is receiving active 
treatment for the same.  Further, since that time, additional 
VA treatment records documenting treatment for PTSD have been 
obtained and associated with the claims file.  There is no 
indication that the veteran submitted a waiver of RO review 
of this evidence.  The Board notes that 38 C.F.R. § 
19.31(b)(1) (2006) requires the RO to issue a supplemental 
statement of the case in response to new pertinent evidence. 
Therefore, a remand is necessary for the RO to readjudicate 
the veteran's claim based on this new evidence.

The aforementioned treatment records from the Dallas VAMC 
show that the veteran's diagnosis of PTSD has been attributed 
to serving on the flight deck of an aircraft carrier (U.S.S. 
Ranger).  The veteran informed his physicians that he lived 
in constant fear of being knocked off the flight deck or 
being sucked into a jet engine.  Verification of this in-
service stressor should be attempted, which should include 
obtaining copies of the veteran's service personnel records.  
Further, in addition to the stressor of serving on the flight 
deck, the veteran states that his in-service stressors 
include witnessing a fellow service member hang himself and 
witnessing an airplane crash; a fellow service member was 
also blown off the flight deck and into the ocean.  An effort 
should be made to develop these stressors so that they too 
can be verified.

Finally, the veteran last underwent a VA psychiatric 
examination in November 2003.  The examiner determined at 
that time that the veteran did not meet the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) criteria for 
a diagnosis of PTSD.  Additional medical evidence received 
since that time now indicates that the veteran has been 
diagnosed as having PTSD.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
be afforded another VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA (Veteran 
Claims Assistance Act of 2000) notice 
compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
particulary notice of assignment of 
ratings and effective date of an award.  

2.  Contact the veteran and request that 
he provide details of the stressful 
events/circumstances he experienced during 
his active service, to include his claimed 
stressors of witnessing a fellow service 
member hang himself, witnessing an 
airplane crash, and seeing fellow service 
member blown off the flight and into the 
ocean.  This information should include 
the time (to at least within two months), 
location, and names of the individuals 
involved.  The veteran should also be 
informed that he can provide alternative 
evidence to help verify his claimed 
stressors, to include buddy statements, 
contemporaneous letters home, newspaper 
articles, contemporaneous treatment 
records, etc.  He should be informed that 
his failure to provide this information 
could adversely affect his claim.  All 
responses/evidence received must be 
associated with the claims file.

3.  Obtain copies of the veteran's service 
personnel records and associate them with 
the claims file.  A concerted effort 
should made to determine the nature of the 
veteran's activities aboard the U.S.S. 
Ranger, to include whether he served on 
the flight deck.

4.  Obtain the veteran's outpatient 
treatment records from the Dallas VAMC 
since February 2006.

5.  Contact the U.S. Armed Services Center 
for Research of Unit Records (CRUR) and 
request verification of the veteran's 
alleged in-service stressors.  The RO 
should provide a description of the 
stressors.  The CRUR should be requested 
to provide any information which might 
corroborate each of the veteran's alleged 
stressors.  A response, negative or 
positive, should be associated with the 
claims file.  As indicated, follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressors

6.  If and only if, one or more verified 
stressors exist (including verficiation 
that the veteran served on the flight deck 
of the U.S.S. Ranger), make arrangements 
for the veteran to be afforded an 
examination to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should attempt to reconcile his 
or her opinion with the VA treatment 
records dated in December 2005 and 
thereafter.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner for 
review.

7.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered. The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

